COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-392-CV


JIM SHAW                                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                     APPELLEE
                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Jim Shaw attempts to appeal from the trial court’s judgment

signed June 20, 2008. Appellant timely filed a motion for new trial, which

extended the appellate deadline; his notice of appeal was therefore due

September 18, 2008.2 But he did not file a notice of appeal until October 3,




      1
          … See Tex. R. App. P. 47.4.
      2
        … See Tex. R. App. P. 26.1(a)(1) (providing that notice of appeal must
be filed within ninety days after the judgment is signed if a motion for new trial
is filed).
2008.

      On October 7, 2008, we notified Appellant that his appeal was subject

to dismissal for want of jurisdiction unless, by October 17, 2008, he filed a

response showing a reasonable explanation for the late filing of the notice of

appeal.3 No response has been filed. Accordingly, we dismiss this appeal for

want of jurisdiction.4

                                                      PER CURIAM

PANEL: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: November 20, 2008




      3
      … See Tex. R. App. P. 10.5(b), 26.3; Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997).
      4
          … See Tex. R. App. P. 42.3(a), 43.2(f).

                                        2